Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winter (US Patent no. 5894610).  Winter discloses a system for supporting a rod (12), namely a shower curtain rod (2), comprising: A first wall (14, figure 2) having a first surface and a second, opposite facing wall (opposite wall 14) having a second surface facing the first surface; A first rod support (20) in the first wall and comprising, a cup (20), wherein the cup has a cylindrical female portion (cylindrical female portion of 30, figures 1 and 2) configured to receive the shower curtain rod (16, figures 1 and 2) , A second rod support (the other 20) in the second wall and comprising, a cup (20), wherein the cup has a cylindrical female portion (34, figure 2)  configured to receive the shower curtain rod, wherein the female portion of the first rod support and the second rod support includes a depth, and wherein the depth of the female portion of the first rod support and the second rod support is the same (figure 2); Wherein the first rod support and the second rod support are aligned directly across from each other, and; wherein the shower curtain rod is an extendable shower curtain rod (12 is a telescopic rod assembly) with a first end and a second end (16, figure 1) wherein a distance between the first end and the second end defines a length, and wherein the length is greater than a distance between the first surface and the second surface, and EXPEDITED PROCEDURETECHNOLOGY CENTER 36wherein the first end (16, figure 1)  is received in the female portion (34) of the first rod support and the second end (16, figure 1) is received in the female portion (34) of the second rod support.  
Regarding claim 19, wherein the rod is held within the female portion of the first rod support and the second rod support via friction fit (column 2, lines 65-68).  

Claim Rejections - 35 USC § 103

Claims 1-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno et al (US Patent no. 7090225) in view of Guenther (US Patent no. 5577275).  Regarding claims 1 and 16, Saccomanno discloses a system for supporting a rod for holding towels (column 2, lines 19-24) comprising: A first rod support device mountable (38) in and beneath a first surface of a first wall (24), the first device comprising, an exterior flange (40, figure 2) and a cup (42, figure 2), wherein the cup has a male portion (44) configured to extend into and beyond the first surface of the first wall, and wherein the cup has a female portion (53-55, figure 2) configured to receive a rod, A second rod support device (38) mountable in and beneath a second surface of a second wall (36, figure 1), the first surface and the second surface facing each other, the second device comprising an exterior flange (40, figure 2) and a cup (42), wherein the cup has a male portion (44) configured to extend into and beyond the second surface of the second wall, and wherein the cup has a female portion (53-55, figure 2) configured to receive the rod; Wherein the female portion (53-55) of the first rod support device (38) and the second rod support device (38) defines a depth, and wherein the depth of the female portion is the same for both the first rod support device and the second rod support device; Wherein the first rod support device and the second rod support device are aligned directly across from each other, and; wherein the rod is a rod for supporting towel with a first end and a second end, wherein a distance between the first end and the second end defines a length, and wherein when the length is greater than a distance between the first surface and the second surface, and wherein the first end is received in the female portion of the first rod support device and the second end is received in the female portion of the second rod support device. 
Regarding applicant’s recitation of intended use “for supporting a closet rod for holding clothing” (per claim 1) or “for supporting a rod, namely a shower curtain rod” (per claim 16), the rod support devices of Saccomanno et al is capable of supporting an extendable closet rod or shower curtain rod. 
However, Saccomanno does not disclose wherein the rod is an extendable rod in the assumption that applicant is reciting an extendable rod in combination therewith and the “cup” with the assumption that cup is defined as a hollow interior with a close bottom; and wherein the male portion and the female portion of the first rod support device are parallel (per amended claim 1); and the female portion is cylindrical (per amended claim 16).  
Guenther discloses a system for supporting a rod (24 and 26), comprising: A first rod support device (32) mountable in and beneath a first face of a first wall (20), the first device comprising, an exterior flange (38, figure 2) and a cup (34), wherein the cup has a male portion (34) configured to extend into and beyond the first surface of the first wall (20), and wherein the cup has a female portion (interior cavity of 34) configured to receive a rod (26), A second rod support device (48, figure 2) mountable in and beneath a second of a second wall (22), the first surface and the second surface facing each other, the second device comprising an exterior flange (56) and a cup (50), wherein the cup has a male portion (50) configured to extend into and beyond the second surface of the second wall, and wherein the cup has a female portion (interior cavity of 50) configured to receive a rod (26); Wherein the first rod support device and the second rod support device are aligned directly across from each other, and; An extendable rod (24 and 26 figure 2) with a first end and a second end, wherein the distance between the first end and the second end defines a length, and wherein when extended the length is greater than a distance between the first surface and the second surface (figure 2), and wherein the first end is received in the female portion of the first rod support device (32) and the second end is received in the female portion of the second rod support device (48); wherein Guenther’s cup is provided with a closed bottom (54, 40). Such closed bottom has the well-known purpose of further sealing the cup from moisture; and wherein the male portion and the female portion of the first rod support device are parallel; and the female portion is cylindrical.  Such rod end support shape is conventional and well-known in the art of rod end supports.   
It would have been obvious to one of ordinary skilled in the art to have modify rod of Saccomanno such that it is of an extendable rod as taught by Guenther for the well-known purpose of accommodating variance of spacing between wall surfaces wherein the male portion and the female portion of the first rod support device are parallel; and the female portion is cylindrical as such shapes are conventional and well-known in the art of rod supports and to provide each of the cup with a closed bottom as taught by Guenther for the well-known advantage of sealing the rod support devices.  
Regarding claim 2, Saccomanno and Guenther combined does not disclose wherein the rod support devices in the walls extend not more than one-quarter inch proud of the outer surfaces of the walls.  It would have been obvious to one of ordinary skilled in the art to have the rod support devices extend not more than one-quarter inch proud of the outer surfaces of the walls, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 3,  Saccomanno and Guenther combined does not discloses wherein the female portion of the rod support device includes a depth, and wherein the depth is a minimum of one inch.  It would have been obvious to one of ordinary skilled in the art to have the female portion of the rod support device includes a depth, and wherein the depth is a minimum of one inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 4, Saccomanno and Guenther combined does not discloses wherein the female portion of the rod support device includes a width, and wherein the width is a minimum of 2 of an inch.  It would have been obvious to one of ordinary skilled in the art to have the female portion of the rod support device includes a width, and wherein the width is a minimum of 2 of an inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 5, Saccomanno disclose wherein the male portion of the rod support device includes at least one or more circumferential ribs (48, figure 2) configured to secure the rod support device in the wall (column 2, lines 53-59).
. 	Regarding claim 6, Saccomanno and Guenther combined does not disclose wherein the rod support devices male portion is circular with a diameter selected from the group consisting of: one and one half inch outer diameter, and two inch outer diameter.  It would have been obvious to one of ordinary skilled in the art to have the rod support devices male portion is circular with a diameter selected from the group consisting of: one and one half inch outer diameter, and two inch outer diameter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claims 8 and 17, Saccomanno and Guenther combined discloses wherein the two support devices are in a kit and further comprising: a rod having structural characteristics inherent such that at 4 feet in length will have a center downward buckling failure force that is less than one-half of the downward shear failure force of each support device.  
Regarding claims 18 and 19, Saccomanno discloses wherein the rod (32) is held within the female portion of the first rod support device and the second rod support device via friction fit (column 3, lines 8-21).
Regarding claim 20, Saccomanno and Guenther combined as discussed above discloses wherein the depth of the female portion is a distance between an interior surface of the exterior flange and an exterior surface of a base of the female portion.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno et al (US Patent no. 7090225) in view of Guenther (US Patent no. 5577275) as applied to claims 1-6 above, and further in view of Bowden (US Patent no 7874025). Saccomanno and Guenther combined discloses all the claimed features of applicant’s device as discussed above except for securing the rod support device to the wall via fastener.  Bowden discloses rod support devices (22 and 24, figure 1) with exterior flanges (38, figure 2) secured to the wall (10) via fastener (36).  It would have been obvious to one of ordinary skilled in the art to have modify the rod support devices of Saccomanno and Guenther combined such that it is supported to the wall via fasteners as taught to be desirable by Bowden.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno et al (US Patent no. 7090225) in view of Guenther (US Patent no. 5577275) as applied to claim 1 above, and further in view of Pinciaro (US Patent no. 6453484).
Regarding claims 9 and 10, Saccomanno and Guenther combined does not disclose exterior flange of the rod support device defines a rectangle or a triangle.   Pinciaro (US Patent no. 6453484) teaches in a rod support device (22, figures 1-2) comprising an exterior flange (42, figures 1-2); a male portion (44, figure 1) extending through a wall (60, figure 4) and female portion (50, figure 1) for receipt of rod (20, 24) wherein the exterior flange can be of plurality of shapes including a rectangle (616, figure 11) or triangular or octagonal (column 8, lines 39-44).  Such shapes have the well-known advantage of providing better aesthetics than traditional round posts.  It would have been obvious to one of ordinary skilled in the art to have modify the exterior flange of Saccomanno and Guenther combined such that it is of rectangular or triangular shapes as taught by Pinciaro to provide for better aesthetics than traditional round posts.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saccomanno et al (US Patent no. 7090225) in view of Guenther (US Patent no. 5577275) as applied to claims 1 and 20 above, and further in view of Paul et al (US Patent no. 5868347).  Saccomanno and Guenther combined discloses all the claimed features of applicant’s invention as discussed above except for wherein the base includes a central aperture, wherein the central aperture is configured to receive a fastener, and wherein the fastener is configured to secure the rod support devices into position.  Paul teaches in a pair of rod support devices (40, 42, figure 2A) for supporting a rod (66, figure 2A) wherein each rod support device comprising a cup (40, 42); wherein a female portion (44, 46) of the first and second rod support devices (40, 42) defines a depth, and wherein the depth of the female portion is the same for both the first rod support device and the second rod support device; wherein a male portion and the female portion of the first and second rod support devices are parallel (figure 2A); and the female portion is cylindrical (44 and 46); wherein the base (40, 42) of the support devices includes a central aperture (hole receive fasteners 56 and 58, figure 2A), wherein the central aperture is configured to receive a fastener (56, 58, figure 2A), and wherein the fastener is configured to secure the rod support devices (40, 42) into position.  It would have been obvious to one of ordinary skilled in the art to have modify the rod support devices Saccomanno and Guenther combined such that the base includes a central aperture, wherein the central aperture is configured to receive a fastener, and wherein the fastener is configured to secure the rod support devices into position as taught to be desirable by Paul.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.  Applicant indicates that current amended claims 1 and 16 recites that the female portion and male portion are parallel per claim 1 and that female portion is cylindrical per claim 16.   Applicant argues that Saccomanno discloses the female portion is noncylindrical and male and female portion are nonparallel for sealing purposes.    However, such added limitations of the female portion and male portion are parallel per claim 1 and that female portion is cylindrical per claim 16 are of the conventional kind and is old and well-known in the art of rod supports as demonstrated by Guenther.   It would have been obvious to one of ordinary skilled in the art to have modify the rod support device of Saccomanno such that it is of the conventional kind with the female portion and male portion are parallel and that female portion is cylindrical as taught by Guenther.  Furthermore, the noncylindrical designs are disclose as “redundant” waterproof seal in Saccomanno.  The outer flange of Saccomanno already provides a seal.  The modification of Saccomanno to a conventional cylindrical cup supporting device would not have destroyed the function of Saccomanno for supporting ends of a rod with the flange to prevent water seepage.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record further demonstrate system for supporting rods with end rod support devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc